OPINION — AG — YOU ASK: DOES 59 O.S.H. 677, 59 O.S.H. 681, 59 O.S.H. 690, RELATING TO THE PRACTICE OF VETERINARY MEDICINE IN OKLAHOMA AND TO THE POWER AND DUTIES OF THE " BOARD OF EXAMINERS IN VETERINARY MEDICINE " OF THIS STATE, YOU ASK IF SAID BOARD IS AUTHORIZED TO SEEK INJUNCTIVE RELIEF AGAINST PERSONS VIOLATING THE PROVISIONS OF THE VETERINARY MEDICAL PRACTICE ACT " AND IF SO, (A) " IN WHAT NAME THE BOARD SHOULD BRING THE ACTION, AND (B) " IS IT REQUIRED TO POST BOND " IN ORDER TO OBTAIN A TEMPORARY RESTRAINING ORDER OR A TEMPORARY OR PERMANENT INJUNCTION ? — SEE OPINION CITE: 12 O.S.H. 66, 59 O.S.H. 693 (FRED HANSEN)